Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	Claims 1-20 rejected under 35 U.S.C. 101 abstract ideas because
Claim 1 could be interpreted under the BRI in the following manner:
The step of receiving a plurality of request inputs could be performed by a user picks up a printout or accepts it from the other person;
the step of extracting intent features related to the plurality of request inputs by using natural language processing each extracted intent feature comprising a goal resulting from a request input from among the plurality of request inputs could be performed by the user mentally circling the intent features via pen and paper;
the step of creating a plurality of groups comprising the extracted intent features could be performed by the user mentally circling groups of the extracted intent features via pen and paper;
the step of identifying a cluster based on co-occurring extracted intent features from the plurality of groups, the co-occurring extracted intent features corresponding to a same user activity as each other, the co-occurring extracted intent features belonging 
the step of generating a proto-scene based in part by ranking the extracted intent features within the cluster could be performed by the user ranks extracted intent features within the cluster via pen and paper.
The additions to the claims other than the abstract idea are a Natural Language Processing (NLP) computing system which doesn’t transform an otherwise abstract mental process into patent eligible subject matter.  See MPEP 2106.04 (a)(2)(III):
“Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C.”
Step 2A Prong Two: The abstract idea, as claimed, is not integrated into a practical application. Claim 1 recites the additional element of a Natural Language Processing (NLP) computing system which doesn’t transform an otherwise abstract mental process into patent eligible subject matter. The claim at a whole, looking at the 
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of a Natural Language Processing (NLP) computing system does not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional element, taken individually and in combination, does not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claims 8 and 15 could likewise be directed towards an abstract idea in the form of mental process similar to claim 1. The additional elements of input interface, processor, memory, and computer readable medium are recited at a high level of generality as a generic computer input interface with memory and processor performing a generic computer function such that they amount no more than mere instructions to apply the exception using a generic computer component and are well known, routine, and conventional.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract ideas. The claim is directed to an abstract idea.
Dependent claims 2-7, 9-14, and 16-20 inherit the same defects.
Allowable Subject Matter
2.	Claims 1-20 would be allowable if independent claims 1, 8, and 15 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Response to Arguments
3.	Applicant’s arguments regarding to claim(s) 1-20 with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.
With respect to the 35 U.S.C. 101 rejections, Applicant argues that “…a computer or computing is not simply being used as a tool to implement an abstract idea. The claimed elements amount to significantly more than an abstract idea and are not well-understood, routing, or conventional activity.” Examiner respectfully disagrees. Please refer to the above 101 rejections.
Applicant’s arguments regarding to claim(s) 1-20 with respect to the 35 U.S.C. 103 rejections considered and persuasive. The 35 U.S.C. 103 rejections withdrawn.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is 
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652